                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JERRY R. KECK,

                      Plaintiff,                                8:18CV476

       vs.
                                                                 ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                      Defendant.



       This matter is before the Court on the Court’s own motion. On March 25, 2019,

Plaintiff Jerry R. Keck filed a Motion for an Order Reversing the Commissioner’s Decision,

ECF No. 13. On May 1, 2019, Defendant Nancy A. Berryhill filed a Motion to Affirm

Commissioner’s Decision, ECF No. 17. One of Keck’s arguments is that the

administrative law judge (“ALJ”) who decided his case was an inferior officer not

appointed in accordance with the Appointments Clause and, thus, the ALJ’s decision

should be vacated and the case remanded for a decision by a new constitutionally

appointed ALJ. Pl. Br., ECF No. 14, Page ID 751. Defendant argues that because Keck

did not raise the issue at any point during the administrative process, either before the

ALJ or Appeals Council, he has waived his Appointments Clause challenge. Def. Br., ECF

No. 18, Page ID 782. Keck argues that his Appointments Clause challenge may be

presented for the first time on appeal.

       In Thurman v. Comm’r, No. 1:17-cv-35-LRR, 2018 WL 4300504, at *9 (N.D. Iowa

Sept. 10, 2018), Thurman, like Keck, “did not present her Appointments Clause challenge

to the ALJ or the Appeals Council.” Id. The United States District Court for the Northern

District of Iowa concluded that “Thurman’s Appointments Clause argument [was] waived.”

                                            1
Id. Thurman appealed, and one of the issues this Court is asked to decide is now before

the Eighth Circuit Court of Appeals in Thurman v. Comm’r, No. 18-3451 (8th Cir. appeal

docketed November 19, 2018). Therefore, this Court finds that this matter should be held

in abeyance pending a decision by the Eighth Circuit Court of Appeals in Thurman v.

Comm’r, No. 18-3451.

      Accordingly,

      IT IS SO ORDERED:

      1. The decision on Plaintiff’s Motion for an Order Reversing the Commissioner’s

          Decision, ECF No. 13, and Defendant’s Motion to Affirm Commissioner’s

          Decision ECF No. 17, will be held in abeyance pending the decision of the

          Eighth Circuit Court of Appeals in Thurman v. Comm’r, No. 18-3451; and

      2. Plaintiff shall notify the Court of the decision of the Eighth Circuit Court of

          Appeals in Thurman v. Comm’r, No. 18-3451, within 14 days of the decision.

          Upon such notification, the Court will enter an order lifting the stay and render

          a decision on the motions pending before this Court, ECF Nos. 13, 17.



      Dated this 22nd day of October, 2019.


                                                BY THE COURT:


                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            2
